DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 09/13/2022 has been entered. Claims 1-15 are currently pending. Applicant’s amendments to the specifications and claims have overcome the drawing objections, specification objections, claim objections, and 35 USC 112 rejections previously set forth in the Non-Final Office Action mailed 06/15/2022.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Snell, WO 2015006836A1 further in view of Schmidt et al, WO 2010107440A1 (hereinafter Schmidt).
Regarding claim 1, Snell discloses an integrated leaky feeder and mesh network system for providing communication coverage in an underground environment, the system comprising:
a plurality of mesh nodes (Fig. 2: plurality of mesh nodes 10A-10I), each mesh node comprising a radio (Fig. 2, para [0043]: each mesh node comprising a transceiver, i.e. a radio operated by PLC modem 26 or 30); and 
one or more radiating coaxial cables physically interconnecting the plurality of mesh nodes to provide a leaky feeder signal between the mesh nodes (Fig. 2 and para [0022]: the nodes are connected by leaky feeder cables, such that the network is a series of point-to-point links), thereby creating a hardwired mesh network and simultaneously providing wireless communication coverage in the underground environment (para [0009]: the invention provide ethernet and wifi coverage for the underground environment).
Although Snell does not explicitly disclose at least one of the mesh nodes being powered by a power source, it would be obvious for one of ordinary skill in the art to understand that those mesh nodes would need some kind of power source to supply the power to the entire network.
Schmidt applied as a teaching reference discloses at least one of the mesh nodes being powered by a power source (Fig. 3: fixed mesh node 102 is powered by power management 306).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the power source as taught in Schmidt to the network system as taught in Snell as claimed for the purpose of providing power to the mesh nodes’ components to operate (Schmidt, para [0024]).
Regarding claim 2, Snell further discloses the mesh nodes interface with the radiating coaxial cables via simulated air gaps normally experienced by the radios in mesh networks. (Fig. 2: mesh nodes 10A-10I interface with radiating cables via simulated air gaps normally experienced by the radios in mesh networks).
Regarding claim 3, Snell further discloses wherein at least one of the plurality of mesh nodes is powered by an incoming signal on a first radiating coaxial cable (Fig. 1, para [0028], line 4-7: signal arriving on cable 12 or cable 14), and powers a downstream mesh node on a second radiating coaxial cable between adjacent mesh nodes (Para [0028], line 9-12: the processed signal will be delivered to the adjacent node by the cable 12 or 14).  
Regarding claim 4, Snell further discloses the first mesh node is connected to at least one further mesh node downstream of the first mesh node (Fig. 4: node 10A is connected to at least one further mesh node 10B and 10F).
Regarding claim 6, Snell does not disclose at least one further mesh node comprises an additional power supply and/or an external network interface.
Schmidt discloses at least one further mesh node comprises an additional power supply and/or an external network interface (Fig. 3, para [0029]: FMN 102 comprises battery input power).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include an additional power supply as taught in Schmidt to the network system as taught in Snell as claimed for the purpose of maintaining the communicating connection in case the main power source is cut off (Schmidt, para [0029]).
Regarding claim 7, Snell does not disclose the additional power supply comprises a battery back-up.
Schmidt discloses the additional power supply comprises a battery back-up (Fig. 3, para [0029]: FMN 102 comprises battery input power).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include a battery back-up as taught in Schmidt to the network system as taught in Snell as claimed for the purpose of maintaining the communicating connection in case the main power source is cut off (Schmidt, para [0029]).
Regarding claim 8, Snell does not disclose the power source is connected to a primary power supply.
Schmidt discloses the power source is connected to a primary power supply (Fig. 3: power management 306 is connected to DC power input).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the power source as taught in Schmidt to the network system as taught in Snell as claimed for the purpose of providing power to the mesh nodes’ components to operate (Schmidt, para [0024]).
Regarding claim 9, Snell does not disclose the primary power supply comprises a battery back-up.
Schmidt discloses the primary power supply comprises a battery back-up (page 11, line 24-25: DC power source with battery backup).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include a battery back-up as taught in Schmidt to the network system as taught in Snell as claimed for the purpose of maintaining the communicating connection in case the main power source is cut off (Schmidt, para [0029]).
Regarding claim 10, Snell further discloses the radio comprises a network input port to enable a direct data connection at the respective mesh node of the plurality of mesh node (Fig. 1, para [0026]: amplifier 24 amplifies radio frequency signals received on cable 12 or 14, it is implied that there is an input port at the mesh node to receive the signals).
Regarding claim 11, Snell further discloses the plurality of mesh nodes comprises at least one end of line mesh node (Fig. 2: end of line mesh node 10I), at least one dual radio mesh node (Fig. 2, para [0043]: mesh nodes 10A-10I with the pair of transceivers operated by PLC modems 26 and 30), and at least one mid-span mesh node (fig. 2: mid-span nodes 10B-10H).
Regarding claim 12, Snell further discloses the system further comprising at least one mobile radio positioned in a mine shaft (para [0029]: the system provides network services to mobile phones, i.e. mobile radio, for mine shaft, see para [0001]).
Regarding claim 15, Snell further discloses at least one of the mesh nodes comprises a POE injector (Fig. 1: node 10 comprises POE injectors 29A-29D).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Snell in view of Schmidt as applied to claim 1 above, and further in view of “Bias Tee” (Microwaves101.com page, captured by Wayback Machine on 09/23/2016, hereinafter Bias).
Regarding claim 5, Snell further discloses the system further comprising a diplexer at one or more of: the end of a terminating one of the radiating coaxial cables, or an open port in the system (Fig. 1: the system comprising diplexers 16 and 18 at the end of leaky feeder cables 12, 14). 
Bias discloses that bias tees are an example of a diplexer (Referred to page 2, a bias Tee is an example of a diplexer).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to have used a bias tee as taught by Bias to the system as taught in Snell and Schmidt as claimed which is a commonly used specific type of diplexer which can be used for the purpose of inserting DC power into an AC signal to power remote amplifiers and other devices in the mine.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Snell in view of Schmidt as applied to claim 1 above, and further in view of Bassiri et al, US Pub. No. 20060046642A1 (hereinafter Bassiri).
Regarding claim 13, Snell and Schmidt do not explicitly teach the mobile radio is supported on a conveyance in the mine shaft.
Bassiri discloses the mobile radio is supported on a conveyance in the mine shaft (Fig. 1, para [0031]-[0032]: mobile station 40 is supported on a lift car 6 in a lift shaft 8, i.e. a mobile conveyance that is movable within a lift shaft, see para [0007]).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide a mobile radio supported on a conveyance as taught by Bassiri to the system as taught in Snell and Schmidt as claimed for the purpose of providing communication coverage throughout the mine.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Snell in view of Schmidt as applied to claim 1 above, and further in view of Rose, US Pub. No. 2016/0036574 A1.
Regarding claim 14, Snell and Schmidt do not explicitly disclose the system further comprising an alternative communication medium connecting a first plurality of mesh nodes to a second plurality of mesh nodes.
	Rose discloses the system comprising an alternative communication medium connecting a first plurality of mesh nodes to a second plurality of mesh nodes (Fig. 6: tunnel 1 and tunnel 2 are connected through wireless communication 604).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include an alternative communication medium between tunnels as taught in Rose to the network system as taught in Snell and Schmidt for the purpose of maintaining network communication reliability during an emergency (Schmidt, para [0011].

Response to Arguments
Applicant’s arguments filed 09/13/2022 with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On page 13-14 of Remarks, Applicant argued that Schmidt does not disclose a plurality of mesh nodes are physically interconnected by one or more radiating coaxial cables.
Examiner agrees that Schmidt does not disclose the amended limitations. Therefore new ground of rejection is made in view of Snell and further in view of Schmidt.
Claims 2-15 are dependent on claim 1 and also rejected as explained above.

Citation of Pertinent Art
Martin et al, US3916311 – radiating coaxial cables
Barrett, US8294568 – wireless access points
Graham et al, US5697067 – communication system utilizing radiating transmission line
Yokoi et al, US5282239A – cordless telephone in conveyance using radiating cable
Barrett et al, US20080076383 – plurality of access points in communication network

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH N HO/Examiner, Art Unit 2845                                                                                                                                                                                                        
/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845